Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on October 02, 2019.
Claims 1-5 and 7 are currently pending and have been examined. 
Claims 1, 4, and 5 have been amended. 
Claim 6 has been cancelled.
This action is made NON-FINAL in response to the RCE received on May 16, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-204544, filed on October 30, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2019 and May 25, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
With respect to Applicant’s remarks filed on May 16, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1, 4, and 5 under 35 U.S.C. § 101, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Final Office Action. The 35 U.S.C. § 101 rejection remains as the “data generating apparatus,” “data generating method,” and “system” fail to be anything more than a mental process in which data is manipulated and sent and received through the system. Therefore, the Office's respectfully disagrees with applicant’s arguments.
With respect to the claim rejections of claims 1, 4, and 5 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Non-Final Office Action and therefore the prior arguments are considered moot.
Applicant states:
The steps of e.g. "generating, by one or more processors, on the per-combination of departure point area and destination area basis, data where the departure point areas and the destination areas are associated with, on the per-type of transportation basis, the at least one of the supply rates and the demand rates," and "providing the generated data to an administrator so as to better inform the administrator of transportation tendencies of the plurality of users," provide a technical solution for improving software enabling administrators to understand transportation data. 
Specifically, the pending claims are patent-eligible for at least the same reasons as the claims in Trading Tech. Int'l, Inc. v. CQG, Inc., Appeal No. 2016-1616 (Fed. Cir. January 17, 2017). In Trading Tech., the Federal Circuit found claims providing a GUI with a static display of prices were not directed to an abstract idea under the first step of the Alice analysis because they solved a problem that existed with prior art bidding GUIs, namely, that best bid and best ask prices would change based on updates received from the market. As a result, the Application No. 16/654,310improvement in the GUI constituted a technical improvement of the functioning of the software. 
Similarly, the present claims solve a problem that exists in the data analysis realm. As explained in paragraphs [0025]-[0027] and [0356]-[0379] published specification, the raw transportation data is difficult to understand and gain insights from, and contains only a schedule of transportation routes for users. By generating data on a per-combination of departure point area and destination area basis, and on a per-type of transportation basis, and providing that data to an administrator, software functionality is improved. Generating and providing this data better informs the administrator of transportation tendencies of the plurality of users, as compared to providing raw data. Thus, the pending claims are similar to Trading Tech. in that they essentially provide a GUI improvement resulting in an improvement of core software functionality.
The Office respectfully disagrees, as stated, there is no tangible improvement to the apparatus or any such device. There is only intended use added on to the providing portion, there is still no application of the data apart from displaying it.
Applicant states:
For the reasons set forth in Section II of this paper, the pending claims include steps that are not conventional in the prior art, including "calculating, based on stored history information of route search results of route searches from departure points to destinations, each using one or more types of transportation from among a plurality of types of transportation, performed in response to route search requests respectively from a plurality of users and each including a departure point and a destination, at least one of supply rates and demand rates of route search requests corresponding to combinations of departure point areas and destination areas, the supply rates being respectively rates of, on a per-combination of departure point area and destination area basis and on a per-type of transportation basis, the types of transportation being used in route candidates provided in each of route search results and presented to the plurality of users, and the demand rates being respectively rates of, on the per-combination of departure point area and destination area basis and on the per-type of transportation basis, the types of transportation being used in route candidates each selected by the plurality of users from among the route candidates provided in each of the route search results and presented to the plurality of users." These unconventional steps provide for a technical solution, including improved data for informing administrators using the claimed devices. 
Accordingly, the pending claims are patent-eligible under the first step of the Alice for at least the same reasons as the claims in Trading Tech., and for their teaching of an unconventional solution. Applicant respectfully requests withdrawal of the rejection.
The Office respectfully disagrees, as currently stated, this is not an unconventional technical solution as the combination of the prior art would deem this invention obvious to one of ordinary skill in the art. 
It is the Office’s stance that all of applicant arguments have been considered.
Non-Final Office Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 5 specifically, recites the limitation “better,” however, the claims  fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “better” here. It is unclear what this “better” would be relative to, and how much over an alternate iteration is enough to be “better.” As currently presented, claims 1, 4, and 5 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the term “better” is not considered as it is too broad to be applied and has no defined meaning. In view of the above, claims 2, 3, and 7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. It would be best to define what “better” is relative to and to define what “better” means.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, and 7 (and 2 and 3 for dependencies) rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a)	it does not fall within one of the four statutory categories of invention, or 
(b)	meets a three-prong test for determining that: 
(1)	the claim recites a judicial exception, e.g. an abstract idea, 
(2)	without integration into a practical application, and 
(3)	does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 4, 5, and 7 are directed toward a “data generating apparatus,” “data generating method,” and “system” respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
–	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 4, 5, and 7 are directed to an abstract idea of manipulating data from a set of generated routes to get a simple data metric regarding user movements and to calculate the supply and demand rates of the combination of route and transportation choices given and use rates with a system to send and receive route search requests; which falls within the “Mental Processes” grouping of abstract ideas.
–	With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. The “data generating apparatus” is merely a system for data manipulation to extract data from user data. The “data generating method” is merely an extension of the “data generating apparatus” in that this only includes the calculation of supply and demand rates, which is once again data manipulation done on a generic processor. The additional “system” is also merely an extension of the “data generating apparatus” in that it only sends and receives data to said apparatus.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, and are only further additions and no further limitations or structural elements, it can be seen that the abstract idea of analyzing user data and calculating supply and demand rates and sending and receiving said data is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
–	With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claims 1, 4, 5, and 7 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Dependent claims 2 and 3 only introduce more capabilities but do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 2 and 3 are also rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaddar et al. (US20180211337), hereinafter Ghaddar, in view of Yano (US20180172460), and in further view of Newlin et al. (US20160298974), hereinafter Newlin.
Regarding claim 1:
While Ghaddar discloses:
A data generating apparatus comprising; (see at least [0077])
one or more processors configured to; (see at least [0039] and Figure 1)
calculate, based on stored history information of route search results of route searches from departure points to destinations, each using one or more types of transportation from among a plurality of types of transportation, performed in response to route search requests respectively from a plurality of users and each including a departure point and a destination; (see at least [0077])
Ghaddar does not specifically state supply rates and demand rates, however Yano, teaches:
at least one of supply rates and demand rates of route search requests corresponding to combinations of departure point areas and destination areas; (see at least [0077])
the supply rates being respectively rates of, on a per-combination of departure point area and destination area basis and on a per-type of transportation basis; (see at least [0012])
the demand rates being respectively rates of, on the per-combination of departure point area and destination area basis and on the per-type of transportation basis; (see at least [0012] and [0077])
generate, on the per-combination of departure point area and destination area basis, data where the departure point areas and the destination areas are associated with, on the per-type of transportation basis, the at least of the supply rates and the demand rates; (see at least [0012] and [0077])
provide the generated data to an administrator so as to better inform the administrator of transportation tendencies of the plurality of users; (see at least [0012])
Examiner’s Note: The statements of intended use or field of use are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2nd 1647.
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
The examiner suggests removing the phrase “as to” to clarify the claim language. Although claim 1 recites intended use statements mentioned above, it is the Office’s stance that the prior arts cited teach the claimed limitation including the functional limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yano into the invention of Ghaddar to not only include route searching as Ghaddar discloses but also include the supply and demand rates as taught by Yano, with a motivation of creating a more efficient system for providing the best routes to take. Additionally, the claimed invention is merely a combination of known elements of vehicle navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Ghaddar does not specifically state providing multiple route options to the user, however Newlin, teaches:
the types of transportation being used in route candidates provided in each of route search results and presented to the plurality of users; (see at least [0023])
the types of transportation being used in route candidates each selected by the plurality of users from the route candidates provided in each of the route search results and presented to the plurality of users; (see at least [0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Newlin into the invention of Ghaddar to not only include route searching as Ghaddar discloses but also include providing multiple route options to the user as taught by Newlin, with a motivation of creating a more user-friendly and efficient system by providing multiple options for the user to choose from. Additionally, the claimed invention is merely a combination of known elements of vehicle navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
While Ghaddar discloses:
A data generating apparatus; (see at least [0077])
one or more processors configured to: (see at least [0039] and Figure 1)
perform route searches for routes from departure points to destinations each using one or more types of types of transportation from among a plurality of types of transportation in response to route search requests, respectively from a plurality of users, each including a departure point and a destination; (see at least [0014] and [0077])
Ghaddar does not specifically state storing route searches, however Newlin teaches:
store route search results of the route searches; (see at least [0029] and [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Newlin into the invention of Ghaddar to not only include route searching as Ghaddar discloses but also include storing route searches as taught by Newlin, with a motivation of creating a more robust system that allows for route history to be saved. Additionally, the claimed invention is merely a combination of known elements of vehicle navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 4, all limitations excluding the claim limitations listed above have been analyzed in view of the apparatus of claim 1 and it has been determined that claim 4 does not teach or define any other new limitations beyond those recited in the apparatus of claim 1 apart from the above excluded limitations, therefore, claim 4 is also rejected over the same rationale as claim 1 and the additional addressed limitations.
Examiner’s Note: The statements of intended use or field of use are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2nd 1647.
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
The examiner suggests removing the phrase “as to” to clarify the claim language. Although claim 4 recites intended use statements mentioned above, it is the Office’s stance that the prior arts cited teach the claimed limitation including the functional limitation.
Regarding claim 5:
Ghaddar discloses:
A data generating method comprising by one or more processors; (see at least [0039], [0088], and Figure 1)
With respect to the remainder of claim 5, all limitations excluding the claim limitation listed above have been analyzed in view of the apparatus of claim 1 and it has been determined that claim 5 does not teach or define any other new limitations beyond those recited in the apparatus of claim 1 apart from the above excluded limitation, therefore, claim 5 is also rejected over the same rationale as claim 1 and the additional addressed limitation.
Examiner’s Note: The statements of intended use or field of use are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2nd 1647.
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
The examiner suggests removing the phrase “as to” to clarify the claim language. Although claim 5 recites intended use statements mentioned above, it is the Office’s stance that the prior arts cited teach the claimed limitation including the functional limitation.
Regarding claim 2:
Ghaddar discloses:
generate, on the per-combination of departure point area and destination area basis, data where the departure point areas and the destination areas are associated with, on the per-type of transportation basis, information concerning attributes of users who have selected the plurality of types of transportation that have been selected from the route search results of the route search requests corresponding to the combinations of the departure point areas and the destination areas; (see at least [0015])
Regarding claim 3:
Ghaddar discloses:
wherein the information concerning the attributes of the users who have selected the types of transportation that have been selected from the route search results of the route search requests corresponding to the combinations of departure point areas and destination areas; (see at least [0016])
include information concerning a set of rates from among a set of genders, a set of ages, a set of states of having and not having cars, and a set of states of having and not having commuter tickets from departure point areas to destination areas of corresponding types of transportation; (see at least [0016])
Regarding claim 7:
While Ghaddar discloses route searching, Ghaddar does not specifically state a sending and receiving device however Newlin teaches:
A system comprising; (see at least [0032] and [0033])
a navigation device configured to; (see at least [0032] and [0033])
send one of the route search requests to the data generating apparatus; (see at least [0032] and [0033])
receive one of the route search results from the data generating apparatus; (see at least [0023], and [0032] and [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Newlin into the invention of Ghaddar to not only include route searching as Ghaddar discloses but also include sending and receiving route searches as taught by Newlin, with a motivation of creating a more user-friendly system that allows for the searched routes to be displayed via a navigation device. Additionally, the claimed invention is merely a combination of known elements of vehicle navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Evanitsky (US20100268450) discloses of a method that determines a current location of a user and also generating potential routes from beginning locations to end locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669